Citation Nr: 1708188	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  14-07 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen the determination that the character of the appellant's spouse's discharge is a bar to VA benefits.  

2.  Entitlement to dependency and indemnity compensation (DIC).

3.  Entitlement to nonservice connected death pension.

4.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The appellant's spouse served on active duty from February 1968 to August 1970 and was discharged under other than honorable conditions.  He died in March 1982.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In August 2016, the appellant testified at a Board video conference hearing.  A transcript of the hearing is of record.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.


FINDINGS OF FACT

1.  The appellant's spouse accepted an undesirable discharge to escape trial by general court-martial in August 1970.  

2.  The appellant's spouse died in March 1982.

3.  In July 1982, the appellant filed a claim for death pension benefits.

4.  In a July 1982 administrative decision, the RO denied the appellant's claim for death benefits on the basis that her spouse's service from February 1968 to August 1970 was a bar to the receipt of VA benefits.  The appellant did not appeal this decision.  

5.  Evidence received since the July 1982 administrative decision does not relate to an unsubstantiated fact regarding the issue of whether the character of the appellant's discharge is a bar to VA benefits and does not raise a reasonable possibility of substantiating the appellant's claim.

6.  The appellant's spouse's service from February 1968 to August 1970 was under dishonorable conditions and is not therefore qualifying active service for VA purposes.  Entitlement to DIC benefits, death pension benefits, and accrued benefits is precluded as a matter of law.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the issue of whether the character of the appellant's spouse's discharge is a bar to VA benefits is not new and material and, therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The appellant's spouse's service from February 1968 to August 1970 was under dishonorable conditions for VA compensation purposes and is a bar to VA benefits based on that period of service, to include claims for DIC, pension and accrued benefits.  38 U.S.C.A §§ 101 (2), 5303 (West 2014); 38 C.F.R. § 3.12 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

VA's duty to notify has been satisfied in this appeal.  In this regard, the Board notes that the appellant was initially informed in an earlier July 1982 administrative decision that her claim for death benefits was being denied on the basis that her spouse's discharge from service in August 1970 was issued under conditions which constitute a bar to the payment of VA benefits.  Although the RO addressed the merits of the appellant's death benefits claims when she filed to reopen the claims in December 2011, the RO also informed her at that time that her spouse's discharge under other than honorable conditions was generally a bar to VA benefits unless certain mental conditions led to the discharge, or unless the veteran served another period and was discharged under conditions other than dishonorable.  The appellant was also advised to submit all available information regarding the circumstances of her spouse's discharge if she wished to reapply for death pension.  Congressional correspondence received in January 2014 includes a December 2013 statement from the appellant asserting that the Veteran's discharge was not dishonorable, but rather was a general discharge.  In a January 2014 statement of the case, the RO informed the appellant of the character of discharge regulation, and further informed her in an August 2014 Supplemental Statement of the Case of what constitutes "new" and "material" evidence.  Also, in November 2014, the RO informed the appellant that records show that her spouse was discharged from service under other than honorable conditions and that she should submit documentation showing that it had been upgraded to a general discharge.  There is no indication that such documentation has been submitted.  

Accordingly, the Board finds that the appellant was adequately informed of the information needed to reopen her claim.  Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  Also, she has not identified any outstanding evidence pertinent to the issue.  

The duty to assist the appellant has also been satisfied, as the RO obtained the appellant's spouse's service personnel and service treatment records.  In addition, the appellant was offered the opportunity to testify at a hearing before the Board, which she attended via a video conference hearing in August 2016.  During the hearing the undersigned discussed the issues on appeal, identified potential evidentiary defects, and clarified the type of evidence that would support the Veteran's claim being decided below. The actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing.  See 38 C.F.R. § 3.103; Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

The Board thus finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103A, or 38 C.F.R. § 3.159, and that the claimant will not be prejudiced as a result of the Board's adjudication of the claim below.

Claim to Reopen

The appellant's spouse's service records show that he was charged with being absent without official leave (AWOL) for a prolonged period from August 15, 1969, to on or about August 3, 1970.  These records further show that he requested discharge for the good of the service in lieu of trial by general court martial under circumstances which could lead to a bad conduct or dishonorable discharge.  These records also show that he understood that as a result of an undesirable discharge he may be deprived of many or all benefits administered by the VA.  Thereafter, on August 28, 1970, the Veteran was discharged for the good of the service under other than honorable conditions.  Service department findings are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203 (a) (2015); Spencer v. West, 13 Vet. App. 376, 380 (2000).

For purposes of entitlement to VA benefits, the term "veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2) (West 2014); see also 38 C.F.R. § 3.12 (a) (if a former service member did not die in service, "pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable"). 

A discharge or release from service is a bar to the payment of VA benefits when a discharge under other than honorable conditions is issued as a result of an absence without official leave (AWOL) for a continuous period of 180 days.  This bar to benefit entitlement does not apply if there are compelling circumstances to warrant the prolonged unauthorized absence.  38 C.F.R. § 3.12(b).  Reasons for going AWOL that are entitled to be given consideration when offered by the claimant include family emergencies or obligations, or similar types of obligations of duties owed to third parties.  38 C.F.R. § 3.12(c)(6)(ii).  The reasons for going AWOL should be evaluated in terms of the person's age, cultural background, educational level and judgmental maturity.  Id.

The acceptance of an undesirable discharge to escape trial by general court-martial is considered a discharge under dishonorable conditions for purposes of entitlement to VA benefits. 38 C.F.R. § 3.12 (d)(1).

There are two exceptions to the bar to the payment of VA benefits based on the circumstances described above.  First is if it was found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(b).  Second, a dishonorable discharge under subsection (d)(1) is not a bar to VA benefits if an honorable or general discharge is issued through a board for correction of records established under 38 U.S.C. § 1552 or a discharge review board established under 10 U.S.C. § 1553.  38 C.F.R. § 3.12(e)-(g).

By way of background, a Certificate of Death on file shows that the appellant's spouse died in March 1982.

In July 1982, the appellant submitted a claim of entitlement to death benefits.  In a July 1982 administrative decision, the RO determined that the character of the appellant's spouse's discharge was a bar to VA benefits.  The RO informed the appellant that the period of her spouse's active service from February 1968 to August 1970 did not qualify her for the benefits she applied for or for any gratuitous benefits under the laws administered by the VA.  The appellant was provided notice of the administrative decision and notice of her appellate rights, but she did not appeal the determination.  See 38 C.F.R. §§ 3.156 (b), 20.200.  Consequently, the July 1982 administrative decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

A final claim can only be reopened if new and material evidence is submitted.  This appeal is no exception.  See D'Amico v. West, 209 F. 3d 1322 (2000) (holding that reopening a claim for VA benefits if new and material evidence is presented or secured applies to the reopening of a claim regardless of the grounds on which the claim was previously disallowed, including claims that originally were disallowed because the claimant's veteran status was not established).  Accordingly, the Board must determine that new and material evidence has been presented before addressing the merits of the appellant's claim regardless of what the RO decides.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); see also Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (noting that the Board has a jurisdictional responsibility to consider whether it is proper for a claim to be reopened).

"New" evidence means evidence not previously submitted to agency decision makers.  38 U.S.C.A. § 5108.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156 (a).  New and material evidence can be neither cumulative no redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

At the time of the July 1982 administrative decision, pertinent evidence of record included the appellant's spouse's service records showing that he went AWOL for over 300 days and that he requested an undesirable discharge in lieu of a trial by general court martial.  It also included his separation record (DD Form 214) showing that he was discharged for the good of the service under conditions other than honorable.  It further included records showing that the appellant's spouse filed an initial claim for nonservice connected pension benefits in December 1977, which the RO denied in a March 1978 administrative decision on the basis that his character of discharge was a bar to VA benefits.  He was informed at that time that the decision also had the effect of precluding entitlement to gratuitous VA benefits for his dependents and survivors.  He did not appeal this decision.  

Since the July 1982 administrative decision, the pertinent evidence includes the appellant's statements and hearing testimony asserting that her spouse went AWOL because he had a substance abuse problem.  She explained that she did not know the Veteran at the time of his active duty service, but that she was told by his family that that is why he went AWOL.  She also testified that she attempted to get her spouse's character of discharge status changed, but that her request was denied.  

The Board finds that the evidence is new, as it has not previously been submitted to VA for consideration.  However, with respect to whether this evidence is material, the Board notes that the previous denial in July 1982 was based on a finding that the character of the appellant's spouse's discharge was a bar to VA benefits.  The appellant has not asserted, nor has she submitted any evidence to suggest, that her spouse did not accept an undesirable discharge to escape trial by general court-martial.  See 38 C.F.R. § 3.12 (d)(1).  As previously noted, the only exception to the bar to VA benefits imposed by subsection 3.12(b) is if the Veteran was insane at the time that he went AWOL or that an honorable or general discharge was issued through a board of correction of records established under 10 U.S.C. § 1552 or a discharge review board established under 10 U.S.C. § 1553.  Thus, in order to be material, any new evidence must relate to one of these exceptions.  

As noted, the appellant testified that it was her understanding from talking to her spouse's family that he went AWOL because of a substance abuse problem.  However, she has not alleged insanity at the time of the offense leading to his discharge.  Moreover, even assuming that a particular substance-abuse disorder is a disease for disability compensation purposes, behavior which is generally attributable to such disorders does not exemplify the severe deviation from the social norm or the gross nature of conduct which is generally considered to fall with the scope of the term insanity and, therefore, does not constitute insane behavior under section 3.354(a).  See VAOPGCPREC 20-97.  In addition, the new evidence does not contain an honorable or general discharge issued through a board for correction of records established under 10 U.S.C. § 1552 or a discharge review board established under 10 U.S.C. § 1553.  Thus, based on the foregoing, the Board finds that the new evidence does not raise a reasonable possibility of substantiating an exception to the bar to VA benefits imposed by a discharge under dishonorable conditions under 38 C.F.R. § 3.12 (d)(1).  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the evidence is not material, and the issue of whether the character of the appellant's discharge is a bar to VA benefits is not reopened. 

Also, to the extent that the appellant appears to assert that her spouse's substance abuse constitutes compelling circumstances to justify his prolonged period of AWOL, compelling circumstances are only an exception to the bar to VA benefits imposed under 38 C.F.R. § 3.12 (c)(6), relating to a discharge under other than honorable conditions for a period of at least 180 days of AWOL.  However, as explained above, the appellant's spouse was not merely discharged under other than honorable conditions for a period of at least 180 days of AWOL, the record shows that he accepted an undesirable discharge to escape trial by general court-martial.  He was specifically informed in writing when he requested the undesirable discharge that he may be ineligible or many or all benefits administered by VA and he also acknowledged consulting with counsel.  Thus, his discharge is considered to have been under dishonorable conditions pursuant to 38 C.F.R. § 3.12 (d)(1).  In other words, the appellant's character of discharge is not a bar to VA benefits merely because he was AWOL for at least 180 days, as described in subsection (c)(6), but also because he accepted an undesirable discharge to escape trial by general court-martial under subsection (d)(1).  Consequently, even if the Board accepted the appellant's arguments regarding compelling circumstances for his prolonged period of AWOL, his discharge still would be dishonorable pursuant to 38 C.F.R. § 3.12 (d)(1), and he would not meet the definition of "veteran" for purposes of entitlement to VA benefits.  See 38 U.S.C.A. § 101 (2); 38 C.F.R. § 3.12 (a).  Thus, in this case, any new evidence pertaining to compelling circumstances to justify a prolonged period of AWOL is not material to the issue of whether the appellant's character of discharge is a bar to VA benefits.

DIC/Pension/Accrued Benefits

In order to qualify for VA benefits, a claimant must demonstrate that he, she, or the party upon whose service the claimant predicates the claim was a "veteran."  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); see also, e.g. 38 U.S.C.A. § 1110 (entitlement to wartime disability compensation predicated upon status as disabled veteran).  A "veteran" is any person who served in the active military, naval, or air service, and who was discharged or released there from under conditions other than dishonorable."  38 U.S.C.A. § 101(2).  Thus, a claimant must establish as a threshold matter that he was discharged under conditions other than dishonorable.  

Under the circumstances of this appeal as is outlined above, the appellant's spouse was discharged under dishonorable conditions for his period of service from February 1968 to August 1970.  Such a discharge is a statutory bar to VA benefits, to include DIC, Death Pension and Accrued benefits.  Accordingly, as there is no legal basis upon which to award the claimed benefits, the appeal must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

New and material evidence not having been submitted, the claim to reopen the determination that the character of the appellant's spouse's discharge is a bar to VA benefits is denied.

Entitlement to DIC benefits is denied.

Entitlement to death pension benefits is denied.

Entitlement to accrued benefits is denied.




____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


